Citation Nr: 0617956	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-23 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES


1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1999 to January 
2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Salt Lake City, Utah Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part denied the 
benefits sought on appeal. 

In March 2006, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  The following month, the veteran, through her 
representative, submitted additional medical and lay 
evidence, along with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On review, the Board finds that additional development is 
necessary.

With regard to the veteran's service connection claim for a 
bilateral knee disability, the Board notes during service, 
the veteran had complaints of bilateral knee pain and 
received physical therapy for swollen knees.  Examination 
report dated in January 2002 showed a diagnosis of bilateral 
patellofemoral pain syndrome.  In December 2002, the veteran 
received physical therapy for knee pain.  In January 2003, 
the veteran complained of "locking" of the knees; diagnosis 
was bilateral knee pain.  

Post-service, during a March 2003 "QTC" examination, while 
the veteran reported exacerbations with strenuous activity, 
her knees appeared to be asymptomatic and any knee problem 
appeared to be resolved.  In May 2004, however, the veteran 
was diagnosed with a bilateral knee strain, which the 
treating examiner felt was most likely related to a strain 
caused by her being on her feet all day at work, combined 
with her obesity and lack of exercise.  The Board notes that 
the treating examiner did not have an opportunity to review 
the claims folder, to include the pertinent service medical 
records, prior to rendering the etiology opinion.  Therefore, 
the Board finds that another VA examination is necessary to 
clarify the etiology of any currently diagnosed bilateral 
knee disability.  

The Board also finds that an additional VA examination is 
necessary to determine the etiology of any currently 
diagnosed low back and/or neck disability.

During service, in November 1999, the veteran was involved in 
a motor vehicle accident, sustaining a neck strain.  Two days 
following the accident, she sought treatment for pain in the 
low back and neck.  Diagnosis, although somewhat illegible, 
appears to be strain of the left trapezius and left 
paravertebral muscles.  In December 2001, the veteran was 
involved in another motor vehicle accident, sustaining 
whiplash.  She sought treatment for neck pain in February 
2002, and also complained of pain in the low back, and 
shoulders.  In December 2002, the veteran received physical 
therapy for low back pain.

In March 2003, the veteran underwent a "QTC" examination.  
She attributed her low back and neck complaints specifically 
to her 2001/2002 motor vehicle accident.  The examiner 
concluded that her low back was symptomatic; diagnosis was 
status-post lumbosacral strain.  

The examiner stated that the veteran's neck was asymptomatic, 
but since she reported occasional exacerbations, she was 
encouraged to pursue a course of physical therapy.  Diagnosis 
was status-post whiplash injury.  

In late-October 2005, the veteran was involved in yet another 
motor vehicle accident.  Almost two weeks post-accident, the 
veteran sought treatment for pain in her neck; the doctor 
indicated that the veteran was actually referring to her 
trapezius and sternocleidomastoid muscles.  

As pointed out by the veteran's representative in a January 
2006 statement, there is no indication that the "QTC" March 
2003 examiner had an opportunity to review the claims folder 
prior to the examination.  On review, it appears that the 
assessments pertinent to the low back and neck were partly 
based on history reported by the veteran.  While the "QTC" 
examiner diagnosed the veteran with status-post lumbosacral 
strain apparently stemming from the late-2001 accident 
(sought treatment in 2002), there is no objective evidence 
showing that the veteran was ever diagnosed with a lumbar 
strain at that time.  Also, the diagnosis of status-post 
whiplash was rendered, but the treatment records pertinent to 
the whiplash injury were not yet associated with the claims 
folder.  Consequently, given the in-service motor vehicle 
accidents and the current low back and neck complaints, the 
Board finds that a more informed examination is necessary in 
order to determine the etiology of any currently diagnosed 
neck and/or low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any treatment 
records from the Salt Lake City VAMC 
dated from July 2005 to the present.

2.  The veteran should be afforded 
another VA examination to determine the 
etiology of any currently diagnosed knee 
disability.  Prior to the examination, 
the examiner should review the entire 
claims folder, to include the January 
2002 and January 2003 service examination 
reports, the March 2003 "QTC" 
examination report, and the May 2004 VA 
treatment note.   

The examiner should indicate whether the 
veteran currently has a bilateral knee 
disability.  If so, the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
any currently diagnosed bilateral knee 
disability is related to service.   

3.  The veteran should be afforded 
another VA examination to determine the 
etiology of any currently diagnosed low 
back and neck disability.  Prior to the 
examination, the examiner should review 
the entire claims folder, to include the 
medical records surrounding accidents in 
November 1999, December 2001 (sought 
treatment in 2002), and October 2005, as 
well as the March 2003 "QTC" 
examination report.   

The examiner should indicate whether the 
veteran currently has a low back and/or 
neck disability.  If so, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that any currently diagnosed low 
back and neck disability is related to 
service.   

4.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claims for a bilateral knee 
disability, a low back disability, and a 
neck disability, taking into account any 
newly obtained VA examination report, and 
etiology opinion.  All applicable laws 
and regulations should be considered.  If 
any benefits sought on appeal remain 
denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case is returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

